On Petition eor a Rehearing.
Elliott, J.
We have given the argument of counsel upon-the petition full consideration, and have carefully re-examined' the evidence, but find no reason for changing the ruling announced in our former opinion.
The rule of the common law was in force when Isom Sanders received the money from his wife, and, under that rule,., it became his the moment it was reduced to possession. The-evidence not only shows that he reduced it to possession, but-it also shows that he used it in the purchase of property which he bought in his own name, and which, for a long, series of years, was treated as his.
We think it very easy to perceive the difference between, this case and Tracy v. Kelley, 52 Ind. 535. In that case the-husband received the money under a bequest directing that it be used for the specific purpose of purchasing property for his wife. Having received the money under the conditions. *276imposed by the bequest, and having no right to take it upon any other, he could not reduce it to possession so as to make it his own. In the present case there is no such element as controlled the decision in the one cited.
Petition overruled.